Order entered January 26, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00565-CV

             JW GST EXEMPT TRUST AND JAMES Y. WYNNE, Appellants

                                              V.

               WRENO S. WYNNE AND WILLIAM B. WYNNE, Appellees

                          On Appeal from the 86th District Court
                                Kaufman County, Texas
                             Trial Court Cause No. 84117-86

                                          ORDER
       Before the Court is appellants/cross-appellees’ January 22, 2015, unopposed motion for

extension of time to file their appellants’ reply and cross-appellees’ briefs. We GRANT the

motion and ORDER appellants/cross-appellees to file their briefs no later than March 6, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE